Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

Applicant’s arguments, filed (03/16/2021), with respect to pending claims 1-13 and have been fully considered, but they are not persuasive.
See below Arguments for full detail.

MPEP ¶ 8.25    Answer to Arguments With Traverse
Applicant’s election with traverse of Groups IIa, in the reply filed on 03/16/2021 is acknowledged. The traversal is on the ground(s) that on Pages 3 and 4 Applicant argues that “Applicant respectfully traverses the Examiner’s restriction requirement. With respect to all claims, Applicant respectfully submits that the Examiner has not shown a requisite search burden. Restriction of claims pursuant to 35 U.S.C. § 121 is improper unless there is a serious search burden. M.P.E.P. § 803(1). Here, the Examiner has not cited evidence showing that the present claims have achieved a separate status in the art or would require a different field of search. See id. § 808.02. As such, the Examiner has not established that a serious burden exists so as to authorize restriction pursuant to 35 U.S.C. § 121..
 The argument is not found persuasive because the groups I, IIa, IIb and III require independent searches.  CPC is blind to the details of the algorithms, and as such a lack 
The requirement is still deemed proper and is therefore made FINAL.

Election/Restrictions
Claims 2, 6-8, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2021.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Claims 1, 3-5, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“Claim 1. Computer-implemented method for monitoring at least two redundant sensors,  comprising:
a)    providing a first sensor signal of a first sensor of the two redundant sensors, the first sensor signal comprising at least one measured value,
b)    providing at least one further sensor signal from a further sensor of the two redundant sensors, the further sensor signal comprising at least one further measured value,
c)    generating at least one first analysis signal from the first sensor signal,
d)    generating at least one further analysis signal from the further sensor signal,
e)    selecting a time horizon for the sensor signals from a), b) by comparison of the analysis signals from c) and d) with the predefined limit for the variance, stationarity and dynamics of the sensor signal,
f)    determining at least one correlation between the first analysis signal of the first sensor and the analysis signal of the further sensor, or a difference between the first sensor signal of the first sensor and the further sensor signal of the further sensor.,
g)    comparing the correlation with at least one admissible correlation range or the difference with an admissible difference range, and
h)    depending on the result of the comparison according to g), determining whether at least one sensor of the two redundant sensors is faulty,
i)    issuing the determination according to h).”


“Claim 12.  A monitoring device for performing the method of monitoring at least two redundant sensors according to claim 1, comprising:

    at least one receiving device designed for receiving a first sensor signal of a first sensor of the two redundant sensors and for receiving at least one further sensor signal from a further sensor of the two redundant sensors,

    the first sensor signal comprising at least one measured value and the further sensor signal comprising at least one measured value,

    at least one processing device designed for generating a first analysis signal from the first sensor signal and for generating at least one further analysis signal from the further sensor signal, the processing device being designed for determining at least one correlation condition between the first sensor signal and the further sensor signal at least in dependence on the first analysis signal and the further analysis signal, wherein the at least one correlation condition comprises selecting a time horizon for the sensor signals by comparison of the analysis signals with predefined limits for the variance, stationarity, and/or dynamics of the sensor signal, and determining at least one correlation between the first analysis signal of the first sensor and the analysis signal of the further sensor,

    at least one comparing device designed for comparing the correlation condition with at least one admissible correlation range, and

    at least one evaluation device designed for determining whether, depending on the result of the comparison, at least one sensor is faulty.”


In claims 1 and 12: the generating, selecting, correlation, comparison steps are mental steps (including observation, evaluation and opinion).


Under step 2A prong 2,
The claims are directed to unidentified generic sensors without any tie to a particular field of use nor tied to a particular device with an explicit purpose thus the claims are not integrated into any particular identified practical application.
The claims 1 and 12 contains the additional elements of the sensors/receiving devices.
The steps of “receiving a first sensor signal of a first sensor of the two redundant sensors and for receiving at least one further sensor signal from a further sensor of the two redundant sensors” just obtaining data steps, which is insignificant extra solution activity.
Additionally claim 12 comprising “processing device”, “comparing device” and “evaluation device” these are merely a general computer and generic pieces of the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are 
 There is no indication that the combination of elements/units improves the functioning of a computer or improves any other technology or technical field.
 The “monitoring device” and “receiving device” just merely generic devices for obtaining data, which is insignificant solution activity.
Step 2B Analysis
 In claim 1: the steps of “a)  providing a first sensor signal of a first sensor of the two redundant sensors, the first sensor signal comprising at least one measured value,
b)    providing at least one further sensor signal from a further sensor of the two redundant sensors, the further sensor signal comprising at least one further measured value,” and steps of claim 11 “at least one receiving device designed for receiving a first sensor signal of a first sensor of the two redundant sensors and for receiving at least one further sensor signal from a further sensor of the two redundant sensors,
    the first sensor signal comprising at least one measured value and the further sensor signal comprising at least one measured value” just routine and conventional steps of obtaining data using generic sensors in the relevant art as evidenced provide by the art of Dirk (DE10242128) and Schaefers (DE102011113316).
Regarding Claim 11 comprises the “processing device”, “comparing device” and “evaluation device” these are merely a general computer and generic pieces of the computer. The general computer and software running on the computer do not make the claims significantly more than the abstract idea. All of these additional elements are 

The depended claims 3-5 and 11 are merely extend the details of the abstract idea of mathematical concepts or mental steps.
The depended claim 13 comprising significant additional elements of chemical plant.
Therefore claims 1, 3-5, 11 and 12 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dirk (DE10242128).

Dirk disclose computer-implemented method for monitoring at least two redundant sensors, comprising:
a)    providing a first sensor signal of a first sensor (Page 4, lines 8-9, where shows a redundant sensor arrangement with a first sensor 1 and a second sensor 2, as well as a monitoring unit 10 connected to the sensors 1, 2) of the two redundant sensors, (Fig. 1, sensors 1 and 2, Page 1, description, lines 1-2, where monitoring a redundant sensor arrangement with at least two sensors which measure the same measured variable) the first sensor signal comprising at least one measured value (Page 1, description, lines 1-2, where monitoring a redundant sensor arrangement with at least two sensors which measure the same measured variable),

b)    providing at least one further sensor signal from a further sensor (Fig. 1, sensor [from 2]) of the two redundant sensors, the further sensor signal comprising at least one further measured value (Page 1, description, lines 1-2 and 9-13, where monitoring a redundant sensor arrangement with at least two sensors which measure the same measured variable; and further the measured values of the two sensors deviate too far from one another or B. unexpectedly high signal jumps occur. For sensor monitoring, therefore, usually As a rule, a difference signal (difference between the two), sensor signals) and a difference derivative signal (difference between the temporal derivatives of the two sensor signals, e.g., measured value from first sensor and second sensor, than difference signal shown the values of the first sensor is different from the second sensor),

 (Page 4, lines 14-16 and 34-35, where The unit 6 for forming the difference initially generates a difference signal Δy from the sensor signals y1, y2. Sensor 1: y1 = x + n1 + x * s1),

d)    generating at least one further analysis signal [Y2] from the further sensor signal 
(Page 4, lines 14-16 and 34-35, the unit 6 for forming the difference initially generates a difference signal Δy from the sensor signals y1, y2. Sensor 2: y2 = x + n2 + x * s2),

e)    selecting a time horizon [time interval] for the sensor signals (Col. 3, lines 26-30, where  difference signal exceeds an associated limit value, and the unit for monitoring the dynamics detects a sensor error when the change in the difference signal over time exceeds the predetermined second variable limit value)from a), b) by comparison of the analysis signals from c) and d) with the predefined limits for the variance, stationarity and/or dynamics of the sensor signal (Page 5, lines 30-33, Page 6, lines 6-11, where the unit 7 for difference monitoring compares the difference signal Δy according to the invention with the variable limit value(variance). In favorable differential situations, a sensor 5 error can be recognized very quickly with only minor changes in a sensor signal; A differential situation which is unfavorable for the error detectability exists when the zero point and sensitivity error n1, s1 of the first sensor 1 assumes values at which the error detection method is relatively late, e.g., corresponds to the stationarity; 
Page 6, lines 15-19, where like comparing the Fig. 5 and Fig. 6 shows, with the same sensitivity error s2 (e.g. B. 5%) a zero point error n2 much earlier, i.e. can be achieved with smaller values for n2. Graph b shows a moderately favorable difference situation. Here too (Fig. 6) a much earlier error detection compared to the state of the art (Fig. 5) to recognize, e.g., stationarity; See Fig. 7, the a and b relatively have a same difference value for long period, e.g., corresponds to the stationarity),

f)    determining at least one correlation between the first analysis signal of the first sensor and the analysis signal of the further sensor (Page 4, lines 14-16 and 34-35, the unit 6 for forming the difference initially generates a difference signal Δy from the sensor signals y1, y2), or a difference between the first sensor signal of the first sensor and the further sensor signal of the further sensor (Col. 4, lines 10-11, where a unit 6 for forming the difference and a unit 7 for monitoring the difference),
g)    comparing the correlation with at least one admissible correlation range or the difference with an admissible difference range (Col. 4, lines 14-18, where difference signal Δy is monitored by the unit 7 for monitoring the limit value difference, i.e. compared with a predetermined limit value in order to be able to determine a malfunction of the sensors 1, 2), and
h)    depending on the result of the comparison according to g), determining whether at least one sensor of the two redundant sensors is faulty (Figures 5 and 6, Page 2, lines 1-12 and 28-33,  where  difference derivative signal (difference between the temporal derivatives of the two sensor signals) are calculated and checked whether the differences are within predetermined limit values… the difference signal is compared with a corresponding variable limit value, and in the case of a difference change signal, the difference change signal is compared with a corresponding other variable limit value. If the limit value monitored signal exceeds the given limit value, a sensor error is assumed in one of the sensors),

i)    issuing the determination according to h) (Col. 3, lines 26-31, where the unit for monitoring the difference detects a sensor error when the difference signal exceeds an associated limit value, and the unit for monitoring the dynamics detects a sensor error when the change in the difference signal over time exceeds the predetermined second variable limit value. If the monitoring in one of the monitoring units results in a sensor error, a sensor error is recognized).

Regarding Claim 11, Dirk disclose method according to claim 1 one of the preceding claims, wherein, before determination of the first analysis signal and/or of the further analysis signal, at least one of the recorded sensor signals is filtered in a filtering step in such a way that at least measuring noise is filtered out from the sensor signal (Fig. 1, # 3 and 4, page 4, lines 12-13, where reference numerals 3 and 4 denote filters for filtering interference signals from the sensor signals).

Regarding Claim 12, Dirk disclose monitoring device for performing the method monitoring at least two redundant sensors, according to claim 1, comprising:

1/first sensor and 2/further sensor, Page 1, description, lines 1-2, where monitoring a redundant sensor arrangement with at least two sensors which measure the same measured variable),
at least one processing device designed for generating a first analysis signal from the first sensor signal and for generating at least one further analysis signal from the further sensor signal (Page 4, lines 14-16 and 34-35, where The unit 6 for forming the difference initially generates a difference signal Δy from the sensor signals y1, y2. Sensor 1: y1 = x + n1 + x * s1),
the processing device being designed for determining at least one correlation condition between the first sensor signal and the further sensor signal at least in dependence on the first analysis signal and the further analysis signal (Page 4, lines 14-16 and 34-35, the unit 6 for forming the difference initially generates a difference signal Δy from the sensor signals y1, y2),  wherein the at least one correlation condition comprises selecting a time horizon for the sensor signals (Col. 3, lines 26-30, where  difference signal exceeds an associated limit value, and the unit for monitoring the dynamics detects a sensor error when the change in the difference signal over time exceeds the predetermined second variable limit value) by comparison of the analysis signals with predefined limits for the variance, stationarity and/or dynamics of the sensor signal, and determining at least one correlation between the first analysis Page 5, lines 30-33, Page 6, lines 6-11, where the unit 7 for difference monitoring compares the difference signal Δy according to the invention with the variable limit value(variance). In favorable differential situations, a sensor 5 error can be recognized very quickly with only minor changes in a sensor signal; A differential situation which is unfavorable for the error detectability exists when the zero point and sensitivity error n1, s1 of the first sensor 1 assumes values at which the error detection method is relatively late, e.g., corresponds to the stationarity; 
Page 6, lines 15-19, where like comparing the Fig. 5 and Fig. 6 shows, with the same sensitivity error s2 (e.g. B. 5%) a zero point error n2 much earlier, i.e. can be achieved with smaller values for n2. Graph b shows a moderately favorable difference situation. Here too (Fig. 6) a much earlier error detection compared to the state of the art (Fig. 5) to recognize, e.g., stationarity; See Fig. 7, the a and b relatively have a same difference value for long period, e.g., corresponds to the stationarity),

at least one comparing device designed for comparing the correlation condition with at least one admissible correlation range, and
at least one evaluation device designed for determining whether, depending on the result of the comparison, at least one sensor is faulty (Figures 5 and 6, Page 2, lines 1-12 and 28-33,  where difference derivative signal (difference between the temporal derivatives of the two sensor signals) are calculated and checked whether the differences are within predetermined limit values… the difference signal is compared with a corresponding variable limit value, and in the case of a difference change signal, the difference change signal is compared with a corresponding other variable limit value. If the limit value monitored signal exceeds the given limit value, a sensor error is assumed in one of the sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dirk (DE10242128) in view of Chester (US Pub.2015/0210337).

Regarding Claim 13, Dirk does not disclose chemical plant, comprising:
at least two redundant sensors, and at least one monitoring device according to Claim 12.
 Chester disclose chemical plant, comprising:
at least two redundant sensors, and at least one monitoring device according to Claim 12 (para [0004], where monitoring, validation and predictive fault analysis for process control systems, such as those in chemical plants).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide chemical plant with monitoring device, as taught by Chester in the Dirk reference in order to more accurately control the functionality of the specific part of the chemical plant for safety reason.

Examiner note regarding the prior art of the record:

Regarding Claim 3, None of the above references fully disclose or render obvious all the teachings of the below steps of the claim 3:
     in c), a second derivative of the first sensor signal is generated, and 
     in d), a second derivative of the further sensor signal is generated, and


Claims 4-5 are not rejected under 102/103 rejection due to their dependency on claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857